     Case 2:20-cv-00862-WBS-JDP Document 22 Filed 01/13/21 Page 1 of 26



 1
 2
 3
 4
 5
 6
 7
                                      UNITED STATES DISTRICT COURT
 8
 9                                   EASTERN DISTRICT OF CALIFORNIA

10
        LEWIS CARL PRINCE and                                  No. 2:20-cv-00862-WBS-JDP
11      ESTHER PRINCE, husband and wife,
12
                              Plaintiffs,
                                                               STIPULATION AND PROTECTIVE
13
                 v.                                            ORDER RE: CONFIDENTIAL
14                                                             INFORMATION
        THE COUNTY OF PLUMAS, a political
15      subdivision of the State of California,
        PLUMAS COUNTY SHERIFF’S
16      OFFICE, a public entity of the County of
        Plumas, GREG HAGWOOD, former
17      Plumas County Sheriff, in his individual
        and official capacities, BJORN JAMES
18      BERG, in his individual and official
        capacities, DOES I-XV, inclusive,
19      BLACK & WHITE CORPORATIONS
        I-V; ABLE & BAKER PUBLIC
20
        ENTITIES I-V,
21
                              Defendants.
22
        ________________________________/
23
24
25
              WHEREAS the Plaintiffs, LEWIS CARL PRINCE and ESTHER PRINCE (hereinafter
26
27    collectively referred to as “PLAINTIFFS”), and Defendants, THE COUNTY OF PLUMAS,

28    PLUMAS COUNTY SHERIFF’S OFFICE, GREG HAGWOOD and BJORN JAMES BERG



      ___________________________________________________________________________________________________ PAGE 1
     Case 2:20-cv-00862-WBS-JDP Document 22 Filed 01/13/21 Page 2 of 26



 1    (hereinafter collectively referred to as “DEFENDANTS”), which hereinafter may be referred to
 2    collectively as the “PARTIES,” anticipate that during the course of litigation of this case
 3
      (hereinafter referred to as the “instant Action” or the “Action”), discovery may be necessary of
 4
      information, documents, records, or matters which are protected, confidential, privileged,
 5
 6    private, or otherwise sensitive (which categories or descriptors may hereafter be referred to

 7    collectively as “CONFIDENTIAL MATERIALS”), and the PARTIES wish to preserve the
 8    protection of those materials while ensuring that discovery may be pursued with minimal delay
 9
      or expense.
10
              THEREFORE, the PARTIES hereby stipulate and agree to the following terms of this
11
12    STIPULATION FOR ENTRY OF A PROTECTIVE ORDER (hereinafter referred to as the

13    “PROTECTIVE ORDER”), subject to approval by this Court.
14            1.       SCOPE OF PROTECTIVE ORDER
15
                       a.        The protection of this PROTECTIVE ORDER may be invoked with
16
      respect to any documents, testimony, written responses, information, inspection, and things
17
18    (collectively "MATERIALS") produced or created in this Action that contain CONFIDENTIAL

19    information. As used herein, the term CONFIDENTIAL includes MATERIALS produced in any
20    format, including hardcopy or electronic, that contain confidential information including, but not
21
      limited to, proprietary trade secrets, technical and competitively-sensitive information protected
22
      by law, information protected by a constitutional right to privacy, information protected by an
23
24    applicable privilege whether or not the person holding the privilege is a party to this Action,

25    information which is protected by a statutory confidential designation, or which otherwise
26    exceeds the scope of Federal Rule of Civil Procedure Rule 26.
27
28



      ___________________________________________________________________________________________________ PAGE 2
     Case 2:20-cv-00862-WBS-JDP Document 22 Filed 01/13/21 Page 3 of 26



 1                     b.       In light of the nature of the claims and allegations in this case and the
 2    parties’ representations that discovery in this case will involve the production of
 3
      CONFIDENTIAL MATERIALS, and in order to expedite the flow of information, to facilitate
 4
      the prompt resolution of disputes over confidentiality of discovery materials, to adequately
 5
 6    protect information the parties are entitled to keep confidential, to ensure that the parties are

 7    permitted reasonably necessary uses of such material in connection with this Action, to address
 8    their handling of such MATERIALS at the end of the litigation, and to serve the ends of justice,
 9
      a protective order for such MATERIALS is justified in this matter. The parties shall not
10
      designate any information/documents as CONFIDENTIAL subject to the terms of this
11
12    PROTECTIVE ORDER without a good faith belief that such information/documents have been

13    maintained in a confidential, non-public manner, and that there is good cause or a compelling
14    reason why it should not be part of the public record of this case.
15
                       c.        In the event that additional parties join or are joined in this Action, they
16
      shall not have access to MATERIALS designated as CONFIDENTIAL pursuant to this
17
18    PROTECTIVE ORDER until they have executed and, at the request of any Party, filed with the

19    court, their agreement to be bound by this PROTECTIVE ORDER, a blank copy of which is
20    attached hereto as “EXHIBIT A.”
21
                       d.       As the parties have represented that discovery in this action is likely to
22
      involve production of confidential, proprietary, or private information for which special
23
24    protection from public disclosure and from use for any purpose other than prosecuting this

25    litigation may be warranted, this Court enters the following Protective Order. This Order does
26    not confer blanket protections on all disclosures or responses to discovery. The protection it
27
28



      ___________________________________________________________________________________________________ PAGE 3
     Case 2:20-cv-00862-WBS-JDP Document 22 Filed 01/13/21 Page 4 of 26



 1    affords from public disclosure and use extends only to the limited information or items that are
 2    entitled to confidential treatment under the applicable legal principles.
 3
                       e.        No party shall apply to the Court for an order compelling production of
 4
      CONFIDENTIAL MATERIALS withheld by the PRODUCING PARTY without first
 5
 6    attempting to informally resolve the dispute pursuant to the terms of Local Rule 251.

 7            2.       NO WAIVER
 8            A voluntary disclosure made during discovery in the instant Action, by any person,
 9
      which is designated as CONFIDENTIAL by the PRODUCING PARTY or a DESIGNATING
10
      PARTY, shall be made subject to the terms of this PROTECTIVE ORDER and shall not
11
12    constitute an agreement or stipulation to use or disclose those MATERIALS in any Action or for

13    any purpose other than the prosecution or defense of the claims at issue herein. To the extent
14    such disclosure includes MATERIALS which would otherwise be protected by an applicable
15
      privilege, the attorney work-product doctrine, the constitutional right to privacy of a third party
16
      and/or minor child, or which are statutorily designated as confidential, the PARTIES hereby
17
18    stipulate that the disclosure of CONFIDENTIAL MATERIALS in this Action shall not

19    constitute a waiver pursuant to California Evidence Code §912 or any other code or rule, and the
20    party(ies) holding any such privilege, protection, or right does not waive their right to raise those
21
      privileges, protections, or objections later, if the party receiving the CONFIDENTIAL
22
      MATERIALS attempts to use those MATERIALS in any manner which is not directly relevant
23
24    to the prosecution or defense of the instant Action and made in accordance with the terms and

25    conditions of this PROTECTIVE ORDER.
26    ///
27
              3.       DESIGNATION OF MATERIALS AS CONFIDENTIAL
28



      ___________________________________________________________________________________________________ PAGE 4
     Case 2:20-cv-00862-WBS-JDP Document 22 Filed 01/13/21 Page 5 of 26



 1                     a.       As set forth below, MATERIALS containing CONFIDENTIAL
 2    INFORMATION may be designated, in whole or in part, as "CONFIDENTIAL." Such
 3
      designation may be made by any party or non-party who produces MATERIALS in this Action
 4
      ("PRODUCING PARTY"), or may be made by a party who determines, in good faith, that
 5
 6    MATERIALS produced by a non-party contain CONFIDENTIAL INFORMATION

 7    ("DESIGNATING PARTY").
 8                     b.        A DESIGNATING PARTY’s ability to so-designate MATERIALS is not
 9
      affected by a PRODUCING PARTY’s failure, whether by mistake or intention, to designate the
10
      MATERIALS as CONFIDENTIAL.
11
12                     c.       CONFIDENTIAL MATERIALS shall include only such information as

13    the PRODUCING or DESIGNATING PARTY in good faith contends should be protected
14    pursuant to this PROTECTIVE ORDER on the grounds that the information is properly subject
15
      to protection under existing California or federal law.
16
                       d.       The protection of this PROTECTIVE ORDER may be invoked with
17
18    respect to MATERIALS in the following manner:

19                              i.       Documents when produced or otherwise designated shall bear the
20    clear and legible designation "CONFIDENTIAL MATERIAL(S)                                   –    SUBJECT TO
21
      PROTECTIVE ORDER" on each page of the document, except that in the case of multi-page
22
      documents bound together by staple or other permanent binding, the CONFIDENTIAL marking
23
24    need only be affixed to the first page for the entire bound document will be treated as

25    CONFIDENTIAL, unless a contrary intention is clearly marked and legible stating otherwise;
26                              ii.      As to discovery requests or the responses thereto, (1) the pages
27
      and/or request or response number containing CONFIDENTIAL INFORMATION shall be
28



      ___________________________________________________________________________________________________ PAGE 5
     Case 2:20-cv-00862-WBS-JDP Document 22 Filed 01/13/21 Page 6 of 26



 1    clearly described on a legend affixed to the first page, bearing the designation
 2    "CONFIDENTIAL MATERIAL(S) – SUBJECT TO PROTECTIVE ORDER"; or (2) for each
 3
      separate request or response containing CONFIDENTIAL INFORMATION, the beginning of
 4
      said request or response shall start with the designation "CONFIDENTIAL MATERIAL(S) –
 5
 6    SUBJECT TO PROTECTIVE ORDER";

 7                              iii.     As to deposition testimony and transcripts CONFIDENTIAL
 8    treatment may be invoked by: (1) Declaring the same on the record at the deposition, specifying
 9
      whether the designation is to be applied to all or only portions of the testimony and transcript. If
10
      only to be invoked for a portion of the deposition, the DESIGNATING PARTY shall state on
11
12    the record, with reasonable specificity, which portions of the deposition are to be treated as

13    CONFIDENTIAL. The DESIGNATING PARTY shall also instruct the court reporter, on the
14    record at the deposition that the cover of the deposition transcript shall clearly bear the marking
15
      "CONFIDENTIAL MATERIAL(S) – SUBJECT TO PROTECTIVE ORDER;" or (2) Where it
16
      is impractical to state with specificity which portions of the deposition are to be treated as
17
18    CONFIDENTIAL, the DESIGNATING PARTY shall state on the record at the deposition, that

19    they will serve the deponent, and all parties or their attorney of record, with a legend specifying
20    the pages, or page and line(s), and exhibits, for which they are making such a CONFIDENTIAL
21
      designation within thirty (30) days of receipt of the transcript of the deposition. Further, the
22
      DESIGNATING PARTY preserving the right to make such designations, shall also instruct the
23
24    court reporter on the record at the deposition that the cover of the deposition transcript shall

25    clearly bear the marking "CONFIDENTIAL MATERIAL(S) – SUBJECT TO PROTECTIVE
26    ORDER.”
27
28



      ___________________________________________________________________________________________________ PAGE 6
     Case 2:20-cv-00862-WBS-JDP Document 22 Filed 01/13/21 Page 7 of 26



 1                                       1.       If the DESIGNATING PARTY makes a statement on the
 2    record that the deposition testimony or exhibits, or any portion thereof, contains
 3
      CONFIDENTIAL MATERIAL and instructs the court reporter on the record at the deposition to
 4
      mark the cover of the transcript with the “CONFIDENTIAL MATERIAL(S) – SUBJECT TO
 5
 6    PROTECTIVE ORDER” designation, the deponent and all parties or their attorneys of record

 7    shall treat the whole transcript and all exhibits as CONFIDENTIAL, until the legend specifying
 8    which portions of the transcript are confidential is received from DESIGNATING PARTY. If no
 9
      such legend is received within 30 days of receipt of the transcript, and the PARTIES have not
10
      stipulated otherwise, the PARTIES shall be entitled to treat the transcript or exhibits as NON-
11
12    CONFIDENTIAL MATERIAL.

13                                       2.       Failure of counsel to designate testimony or exhibits, or
14    any portion thereof, as CONFIDENTIAL MATERIAL on the record at the deposition shall not
15
      constitute a waiver of the CONFIDENTIALITY of the testimony or exhibits. At any time after
16
      the deposition, but not more than thirty (30) days following receipt of the transcript, a
17
18    DESIGNATING PARTY may, by written notice to all PARTIES and/or counsel, designate the

19    testimony or exhibits, or any portion thereof, as CONFIDENTIAL. However, if no designation
20    is made on the record at the deposition, the PARTIES may treat the entire transcript, including
21
      exhibits, as NON-CONFIDENTIAL MATERIAL unless they receive written notice from a
22
      DESIGNATING PARTY. Once written notice has been given, the deponent and all PARTIES or
23
24    their attorneys of record shall treat the whole transcript and all exhibits as CONFIDENTIAL,

25    until the legend specifying which portions of the transcript are confidential is received from
26    DESIGNATING PARTY. If no such legend is received within 30 days of receipt of the written
27
28



      ___________________________________________________________________________________________________ PAGE 7
     Case 2:20-cv-00862-WBS-JDP Document 22 Filed 01/13/21 Page 8 of 26



 1    notice, and the PARTIES have not stipulated otherwise, the PARTIES shall be entitled to treat
 2    the entire transcript, including exhibits, as NON-CONFIDENTIAL MATERIAL.
 3
                        e.      If any PRODUCING PARTY inadvertently produces or discloses any
 4
      CONFIDENTIAL MATERIALS without marking them “CONFIDENTIAL – SUBJECT TO
 5
 6    PROTECTIVE ORDER,” the PRODUCING or DESIGNATING shall promptly notify the

 7    Receiving Party that the information should be treated in accordance with the terms of
 8    Paragraphs 3 and 6 of this PROTECTIVE ORDER, and shall promptly forward appropriately
 9
      designated copies of the materials.
10
                                i.       Within ten (10) days of the receipt of substitute copies bearing the
11
12    appropriate designation, the Receiving Party shall return the previously unmarked items and all

13    copies thereof.
14                              ii.      The inadvertent disclosure shall not be deemed a waiver of
15
      confidentiality, and such designation shall be made as soon as possible after the discovery of the
16
      inadvertent production or disclosure.
17
18            4.        DESIGNATION OF MATERIALS AS HIGHLY CONFIDENTIAL AND

19    AVAILABLE FOR INSPECTION BY ATTORNEYS’ EYES ONLY.
20                      a.      As set forth below, MATERIALS containing highly confidential
21
      information may be designated, in whole or in part, as "HIGHLY CONFIDENTIAL
22
      MATERIALS." Such designation may be made by a PRODUCING or DESIGNATING
23
24    PARTY, pursuant to the terms of Paragraph 3 above.

25                      b.      HIGHLY CONFIDENITAL MATERIALS shall include only such
26    information as the PRODUCING or DESIGNATING PARTY in good faith contends should be
27
      made subject to a heightened level of protection under the terms of this PROTECTIVE ORDER,
28



      ___________________________________________________________________________________________________ PAGE 8
     Case 2:20-cv-00862-WBS-JDP Document 22 Filed 01/13/21 Page 9 of 26



 1    on the grounds that the information is so privileged, confidential, or sensitive that it warrants the
 2    utmost protection available under existing California or federal law.
 3
                       c.       The protections of this PROTECTIVE ORDER may be invoked with
 4
      respect to HIGHLY CONFIDENTIAL MATERIALS in the following manner:
 5
 6                              i.       HIGHLY CONFIDENTIAL MATERIALS, when produced or

 7    otherwise designated, shall bear the clear and legible designation “CONFIDENTIAL –
 8    ATTORNEYS’ EYES ONLY” conspicuously on each page of the document, except in the case
 9
      of a multi-page document bound together by a staple or other permanent bind, the
10
      “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” marking need only be affixed to the first
11
12    page for the entire bound document to be afforded the heightened protection of HIGHLY

13    CONFIDENTIAL MATERIALS;
14                              ii.      As to discovery requests or responses thereto, (1) the pages and/or
15
      requests or response number(s) containing HIGHLY CONFIDENTIAL MATERIALS shall be
16
      clearly described on a legend affixed to the first page, bearing the designation
17
18    “CONFIDENTIAL – ATTORNEYS’ EYES ONLY”; or (2) for each separate request or

19    response containing HIGHLY CONFIDENTIAL MATERIALS, the beginning of said request or
20    response shall start with the designation “CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
21
                                iii.     As     to   deposition      testimony      and     transcripts,     HIGHLY
22
      CONFIDENTIAL treatment may be invoked by: (1) Declaring on the record at the deposition
23
24    that some or all of the deposition testimony is to be designated as “CONFIDENTIAL –

25    ATTORNEYS’ EYES ONLY.”
26                                       1.       A declaration on the record that some or all of the
27
      deposition testimony should be designated as “CONFIDENTIAL – ATTORNEYS’ EYES
28



      ___________________________________________________________________________________________________ PAGE 9
     Case 2:20-cv-00862-WBS-JDP Document 22 Filed 01/13/21 Page 10 of 26



 1    ONLY” shall specify whether the designation is being made to apply to all or only portions of
 2    the testimony and transcript.
 3
                                         2.       If the “CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
 4
      designation is to be made for only a portion of the deposition or transcript, the DESIGNATING
 5
 6    PARTY shall state on the record, with reasonable specificity, which portions of the deposition

 7    are to be treated with the heightened level of protection afforded by paragraphs 4 and 7 of this
 8    PROTECTIVE ORDER. Where it is impractical to state with specificity which portions of the
 9
      deposition are to be treated as HIGHLY CONFIDENTIAL pursuant to the terms of this
10
      paragraph, the DESIGNATING PARTY shall state on the record at the deposition that they will
11
12    serve the deponent, and all parties or their attorney of record, with a legend specifying the pages,

13    or page and line(s), and/or exhibits, for which they are making such a designation, within thirty
14    (30) days of receipt of the transcript of the deposition.
15
                                                  A.       If the DESIGNATING PARTY makes a statement
16
      on the record that they intend to serve a legend as described in Paragraph 4.c.iii.2, the deponent
17
18    and all parties or their attorneys of record shall treat the whole transcript and all exhibits as

19    “CONFIDENTIAL – ATTORNEYS’ EYES ONLY”, until said legend is received from
20    DESIGNATING PARTY. If no such legend is received within 30 days of receipt of the
21
      transcript, and the PARTIES have not stipulated otherwise, the PARTIES shall be entitled to
22
      treat the transcript or exhibits as NON-CONFIDENTIAL MATERIAL.
23
24                                       3.       The DESIGNATING PARTY shall also instruct the court

25    reporter, on the record at the deposition, that the cover of the deposition transcript shall clearly
26    bear the marking “CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
27
28



      ___________________________________________________________________________________________________ PAGE 10
     Case 2:20-cv-00862-WBS-JDP Document 22 Filed 01/13/21 Page 11 of 26



 1                                       4.       Failure to designate deposition testimony or exhibits, or
 2    any portion thereof, as HIGHLY CONFIDENTIAL MATERIAL on the record at the deposition
 3
      shall not constitute a waiver. At any time after the deposition, but not more than thirty (30) days
 4
      following receipt of the transcript, a DESIGNATING PARTY may, by written notice to all
 5
 6    PARTIES and/or counsel, designate the testimony or exhibits, or any portion thereof, as

 7    “CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” pursuant to the terms of Paragraph 4.c.iii
 8    of this PROTECTIVE ORDER.
 9
                       d.       In making the designation of “CONFIDENTIAL – ATTORNEYS’ EYES
10
      ONLY,” the PRODUCING or DESIGNATING PARTY shall first give due consideration to the
11
12    terms provided in Paragraph 3 of this agreement.

13                     e.       In addition to consideration of the terms provided in Paragraph 3 of this
14    agreement, the PRODUCING or DESIGNATING PARTY shall only designate documents,
15
      information, or materials as “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” if they meet
16
      one or more of the following criteria:
17
18                              i.       The documents, information, or materials contain highly sensitive,

19    confidential, non-public information, consisting either of trade secrets, protected financial
20    information, private information, or other confidential business, technical, or strategic
21
      information including but not limited to:
22
                                         1.       Information protected by the financial privacy interest of a
23
24    Party or interested person, whether commercial or personal;

25                                       2.       Commercially sensitive competitive information or trade
26    secrets;
27
                                         3.       Documents, information, or materials which, if disclosed,
28



      ___________________________________________________________________________________________________ PAGE 11
     Case 2:20-cv-00862-WBS-JDP Document 22 Filed 01/13/21 Page 12 of 26



 1    would be likely to cause harm to the competitive position of the Producing Party,
 2                                       4.       Documentation,        information,        or    materials   regarding
 3
      psychological evaluations and/or testing; or
 4
                                ii.      The documents, information, or materials contain highly sensitive,
 5
 6    confidential, non-public information, consisting either of trade secrets, protected financial

 7    information, private information, or other confidential business, technical, or strategic
 8    information, concerning or belonging to a nonparty, including but not limited to:
 9
                                         1.       Documents,        information,       or        materials    containing
10
      information obtained from a nonparty pursuant to a confidentiality or nondisclosure agreement,
11
12    the disclosure of which is likely to be in violation of that agreement; or

13                                       2.       Documents, information, or materials obtained from a
14    nonparty, the disclosure of which would be likely to cause harm to the competitive position of
15
      either the Producing Party or the nonparty from whom the documents, information, or materials
16
      was obtained.
17
18                      f.      If any Producing Party inadvertently produces or discloses any HIGHLY

19    CONFIDENTIAL MATERIALS without marking them “CONFIDENTIAL – ATTORNEYS’
20    EYES ONLY,” the PRODUCING or DESIGNATING shall promptly notify the Receiving Party
21
      that the information should be treated in accordance with the terms of Paragraphs 4 and 7 of this
22
      PROTECTIVE ORDER, and shall promptly forward appropriately designated copies of the
23
24    materials.

25                              i.       Within ten (10) days of the receipt of substitute copies bearing the
26    appropriate designation, the Receiving Party shall return the previously unmarked items and all
27
      copies thereof.
28



      ___________________________________________________________________________________________________ PAGE 12
     Case 2:20-cv-00862-WBS-JDP Document 22 Filed 01/13/21 Page 13 of 26



 1                              ii.      The inadvertent disclosure shall not be deemed a waiver of
 2    confidentiality, and such designation shall be made as soon as possible after the discovery of the
 3
      inadvertent production or disclosure.
 4
              5.       CHALLENGES TO CONFIDENTIAL DESIGNATION
 5
 6                     a.       Timing of Challenges: Any party believing MATERIALS designated as

 7    CONFIDENTIAL or CONFIDENTIAL – ATTORNEYS’ EYES ONLY by another is not
 8    entitled to such designation shall notify the PRODUCING or DESIGNATING Party of that
 9
      belief in writing, with service on all other PARTIES, at any time consistent with the Court’s
10
      Scheduling Order. The party initiating the challenge to a confidentiality designation shall
11
12    hereinafter be referred to as the “CHALLENGING PARTY.”

13                              i.       The CHALLENGING PARTY’S written notice shall include a
14    brief statement of the basis upon which they believe the documents were wrongfully designated
15
      as either CONFIDENTIAL or CONFIDENTIAL – ATTORNEYS’ EYES ONLY, in violation of
16
      this protective order.
17
18                     b.       Meet and Confer: The CHALLENGING PARTY shall comply with all

19    requirements under Local Rule 251 before bringing a motion before the Court pursuant to the
20    terms of this agreement.
21
                                i.       The Producing or Designating Party shall have ten (10) days from
22
      the date of receipt of the written notice from the CHALLENGING PARTY to either remove the
23
24    challenged designation, or to provide a written response with sufficient factual information such

25    that the CHALLENGING PARTY may reasonably evaluate the merits of the designation.
26                              iii.     If the CHALLENGING PARTY and the Producing or Designation
27
      Party are unable to resolve their dispute informally, or more than ten (10) days have elapsed
28



      ___________________________________________________________________________________________________ PAGE 13
     Case 2:20-cv-00862-WBS-JDP Document 22 Filed 01/13/21 Page 14 of 26



 1    since receipt of the CHALLENGING PARTY’s written notice without a response from the
 2    Producing or Designation Party, then the CHALLENGING PARTY may move the court for an
 3
      order modifying or removing such designation.
 4
                       c.       Burden of Persuasion:           The burden of persuasion in any proceeding
 5
 6    challenging a confidentiality designation shall be on the PRODUCING or DESIGNATING

 7    Party. Frivolous challenges, and those made for an improper purpose (e.g. to harass or impose
 8    unnecessary expenses and burdens on other parties) may expose the CHALLENGING PARTY
 9
      to sanctions at the discretion of the court. Unless the Producing or Designating Party has waived
10
      or withdrawn the confidentiality designation, all parties shall continue to afford the materials in
11
12    question the level of protection to which it is entitled under the Producing or Designating Party’s

13    original designation, until the Court rules on the pending challenge.
14            6.       DISCLOSURE OF MATERIALS DESIGNATED AS CONFIDENTIAL
15
                       a.        MATERIALS designated as CONFIDENTIAL, as well as summaries,
16
      excerpts, and extracts thereof, shall not be disclosed to or made accessible to any person except
17
18    as specifically permitted by this PROTECTIVE ORDER. MATERIALS designated as

19    CONFIDENTIAL may be disclosed only to:
20                              i.       The court, its clerks, research attorneys, and the jury, provided that
21
      the CONFIDENTIAL MATERIALS are not used or disclosed in a manner which would make
22
      them accessible to the public as part of the Court’s public case file for this Action, any related
23
24    Cross-Action, or appeal;

25                              ii.      Attorneys, their secretaries, paralegals, legal assistants, and other
26    staff who are actively involved in the litigation of this Action;
27
28



      ___________________________________________________________________________________________________ PAGE 14
     Case 2:20-cv-00862-WBS-JDP Document 22 Filed 01/13/21 Page 15 of 26



 1                              iii.     The PARTIES, and officers and employees of the PARTIES, who
 2    are assisting counsel in the preparation of this Action for trial, motion practice, or appellate
 3
      proceedings, provided that the disclosure of the CONFIDENTIAL MATERIALS to such
 4
      persons is, in the judgment of counsel, reasonably necessary to assist in counsel's preparation of
 5
 6    their case;

 7                              iv.      Any expert or consultant who is retained, specially employed, or
 8    informally consulted by any of the PARTIES, or their legal counsel of record, concerning the
 9
      preparation, trial, appeal and/or retrial of this Action or any related cross-Action, and the
10
      secretarial or clerical employees of such persons (hereafter, "Experts");
11
12                              v.       Any person actually called to testify as a witness either at a

13    deposition or court proceeding in this Action, but only to the extent counsel believes in good
14    faith is necessary for the prosecution or defense of this Action, and also only if such persons are
15
      informed of the terms of this PROTECTIVE ORDER, provided with a copy of the
16
      PROTECTIVE ORDER, and agree to be bound by the terms of this PROTECTIVE ORDER by
17
18    stating their agreement on the record and signing a copy of the agreement attached hereto as

19    “EXHIBIT A”;
20                              vi.      Deposition and court reporters and their support personnel, for
21
      purposes of preparing transcripts;
22
                                vii.     Employees of outside copying services and other vendors retained
23
24    by counsel to assist in litigation support including, but not limited to: copying, imaging,

25    handling, or computerization of documents, but only to the extent necessary to provide such
26    services in connection with the Action and only after being informed of the provisions of this
27
      PROTECTIVE ORDER and agreeing to abide by its terms;
28



      ___________________________________________________________________________________________________ PAGE 15
     Case 2:20-cv-00862-WBS-JDP Document 22 Filed 01/13/21 Page 16 of 26



 1                              viii.    Mediators or other Alternative Dispute Resolution neutrals
 2    (including their employees, agents, and contractors) to whom disclosure is reasonably necessary
 3
      to their involvement in the Action; and
 4
                                ix.      Any person who created the CONFIDENTIAL MATERIALS
 5
 6    being disclosed or was the intended recipient thereof.

 7                     b.       MATERIALS designated CONFIDENTIAL shall be used solely in the
 8    preparation for trial and/or appeal, including any retrials, of this Action or any related cross-
 9
      Actions to which said CONFIDENTIAL MATERIALS are relevant or reasonably calculated to
10
      lead to the discovery of admissible evidence.
11
12                     c.       Each person to whom CONFIDENTIAL MATERIALS are disclosed

13    pursuant to the terms of this PROTECTIVE ORDER, other than persons described in paragraphs
14    6, must read a copy of this PROTECTIVE ORDER and must manifest his or her agreement to be
15
      bound by its terms, conditions and restrictions for the purposes of enforcement by signing the
16
      agreement attached hereto as “Exhibit A” (the “Undertaking”), and must retain a copy of this
17
18    PROTECTIVE ORDER, with a copy of his signed Undertaking attached, prior to their receipt of

19    the CONFIDENTIAL MATERIALS.
20                              i.       Counsel disclosing materials designated as “CONFIDENTIAL –
21
      SUBJECT TO PROTECTIVE ORDER” to persons required to execute and Undertaking
22
      agreement shall retain all such executed agreements.
23
24                              ii.      Copies of the executed Undertaking agreement shall be preserved

25    by counsel and shall be provided to opposing parties or counsel for opposing parties if the court
26    so orders upon a showing of good cause.
27
28



      ___________________________________________________________________________________________________ PAGE 16
     Case 2:20-cv-00862-WBS-JDP Document 22 Filed 01/13/21 Page 17 of 26



 1            7.       DISCLOSURE               OF       HIGHLY            CONFIDENTIAL                MATERIALS
 2    DESIGNATED AS CONFIDENTIAL – ATTORNEYS’ EYES ONLY.
 3
                       a.       HIGHLY CONFIDENTIAL MATERIALS as well as summaries,
 4
      excerpts, and extracts thereof, shall not be disclosed to or made accessible to any person except
 5
 6    as specifically authorized by this PROTECTIVE ORDER. HIGHLY CONFIDENTIAL

 7    MATERIALS designed as “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” may be
 8    disclosed only to:
 9
                       b.       HIGHLY           CONFIDENTIAL                MATERIALS              designated      as
10
      “CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” as well as summaries, excerpts, and
11
12    extracts thereof, shall only be disclosed to or made accessible to the following persons without

13    first obtaining express written consent from the Producing Party:
14                              i.       The court, its clerks, research attorneys, and the jury, provided that
15
      the CONFIDENTIAL MATERIALS are not used or disclosed in a manner which would make
16
      them accessible to the public as part of the Court’s public case file for this Action, any related
17
18    Cross-Action, or appeal;

19                              ii.      Attorneys, their secretaries, paralegals, legal assistants, and other
20    staff who are actively involved in the litigation of this Action;
21
                                iii.     In-house attorneys employed by any party to this case and working
22
      on the Litigation, and their secretaries, paralegals, legal assistants, and other staff actively
23
24    involved in assisting in the Litigation; or

25                              iv.      Any person who created a document or was the original intended
26    recipient thereof.
27
28



      ___________________________________________________________________________________________________ PAGE 17
     Case 2:20-cv-00862-WBS-JDP Document 22 Filed 01/13/21 Page 18 of 26



 1                     c.       HIGHLY           CONFIDENTIAL                MATERIALS              designated      as
 2    “CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” as well as summaries, excerpts, and
 3
      extracts thereof, may also be disclosed to or made accessible to the following persons, if express
 4
      written consent is obtained first from the PRODUCING PARTY and the Receiving Party duly
 5
 6    executes an Undertaking agreement pursuant to Paragraph 7.d of this PROTECTIVE ORDER:

 7                              i.       Any expert or consultants who are retained, specially employed, or
 8    informally consulted by any of the Parties or their legal counsel of record concerning the
 9
      preparation, trial, appeal and/or retrial of this Litigation or any related cross-action and their
10
      secretarial and clerical employees who are actively assisting in the preparation, trial or appeal of
11
12    this action or any related cross-action (hereafter, "Experts");

13                              ii.      Mediators or other Alternative Dispute Resolution neutrals
14    (including their employees, agents, and contractors) to whom disclosure is reasonably necessary
15
      to their involvement in the Litigation;
16
                                iii.     Employees of outside copying services and other vendors retained
17
18    by counsel to assist in the copying, imaging, handling, or computerization of documents, but

19    only to the extent necessary to provide such services in connection with the Litigation and only
20    after being informed of the provisions of this Protective Order and agreeing to abide by its terms;
21
                                iv.      Any person called to testify as a witness, or identified as a
22
      potential witness, either at a deposition or court proceeding in the Litigation, but only to the
23
24    extent necessary for the purpose of assisting in the preparation or examination of the witness,

25    and also only if such persons are informed of the terms of this Protective Order, provided with a
26    copy of the Protective Order, and agree on the record that they are bound by the terms of the
27
28



      ___________________________________________________________________________________________________ PAGE 18
     Case 2:20-cv-00862-WBS-JDP Document 22 Filed 01/13/21 Page 19 of 26



 1    Protective Order and are required not to disclose information contained in the materials
 2    designated as "Confidential"; or
 3
                                v.       Deposition and court reporters and their support personnel, for
 4
      purposes of preparing transcripts.
 5
 6                     d.       Each person to whom HIGHLY CONFIDENTIAL MATERIALS are

 7    disclosed pursuant to the terms of this PROTECTIVE ORDER, other than persons described in
 8    paragraphs 7, must read a copy of this PROTECTIVE ORDER and must manifest his or her
 9
      agreement to be bound by its terms, conditions and restrictions for the purposes of enforcement
10
      by signing the agreement attached hereto as “Exhibit A” (the “Undertaking”), and must retain a
11
12    copy of this PROTECTIVE ORDER, with a copy of his signed Undertaking attached, prior to

13    their receipt of the HIGHLY CONFIDENTIAL MATERIALS.
14                              i.       Counsel disclosing materials designated as “CONFIDENTIAL –
15
      ATTORNEYS’ EYES ONLY” to persons required to execute and Undertaking agreement shall
16
      retain all such executed agreements.
17
18                              ii.      Copies of the executed Undertaking agreement shall be preserved

19    by counsel and shall be provided to opposing parties or counsel for opposing parties if the court
20    so orders upon a showing of good cause.
21
              8.       USE IN DEPOSITIONS
22
                       a.       A deponent may be shown and examined about MATERIALS designated
23
24    as confidential and made subject to this PROTECTIVE ORDER, only in accordance with the

25    terms stated herein below.
26
27
28



      ___________________________________________________________________________________________________ PAGE 19
     Case 2:20-cv-00862-WBS-JDP Document 22 Filed 01/13/21 Page 20 of 26



 1                     b.       The deponent must first duly execute an Undertaking agreement as
 2    described in this PROTECTIVE ORDER prior to being shown or examined about any
 3
      CONFIDNETIAL MATERIALS.
 4
                       c.        All depositions taken by any party at which any CONFIDENTIAL
 5
 6    MATERIAL is to be used, or at which any CONFIDENTIAL MATERIAL is inquired into, shall

 7    be conducted only in the presence of the deposition witness and his or her counsel, and other
 8    persons described in this PROTECTIVE ORDER, and only if such persons agree to be bound by
 9
      the terms of this PROTECTIVE ORDER and manifest that agreement by execution of an
10
      Undertaking.
11
12                     d.       If a witness at a deposition refuses to sign an Undertaking as required by

13    this ORDER, Discovering Counsel may show CONFIDENTIAL MATERIAL to the witness,
14    and examine the witness concerning the same, provided that neither the witness nor his counsel,
15
      if any, retain or be given a copy of the CONFIDENTIAL MATERIAL, including, but not
16
      limited to, a copy of any pages of the transcript of the deposition that are designated
17
18    CONFIDENTIAL pursuant to this PROTECTIVE ORDER. If the witness refuses to sign an

19    Undertaking as required by this PROTECTIVE ORDER and the deposition transcript or exhibits
20    disclose CONFIDENTIAL MATERIAL, the reporter shall be instructed to give the witness
21
      written notice when the transcript has been prepared, stating that the witness may inspect the
22
      transcript and its exhibits in the reporter’s office, only. The witness shall not be furnished with a
23
24    copy of portions of the deposition transcript or exhibits that have been designed as confidential

25    and made subject to this PROTECTIVE ORDER.
26            9.       USE IN COURT PROCEEDINGS - FILING OF COURT PAPERS
27
28



      ___________________________________________________________________________________________________ PAGE 20
     Case 2:20-cv-00862-WBS-JDP Document 22 Filed 01/13/21 Page 21 of 26



 1                     a.       Nothing contained in this PROTECTIVE ORDER shall be construed to
 2    prejudice any Party's right to use MATERIALS designated as CONFIDENTIAL at trial, or in
 3
      any hearing before the court, during the litigation of this Action, only, subject to all applicable
 4
      rules of evidence. If any Party intends to use CONFIDENTIAL MATERIALS at trial or a
 5
 6    hearing in this Action, the party intending to use the MATERIALS must provide reasonable

 7    notice of the intended use of such material to all PARTIES and counsel of record so that the
 8    PARTIES have an opportunity to arrange for appropriate safeguards, and provided that the rules
 9
      applicable to sealing records and use of confidential records, as further addressed below, are
10
      followed. Likewise, nothing in this PROTECTIVE ORDER shall be dispositive as to any issues
11
12    of relevance, discoverability, or admissibility.

13                     b.       A party who wishes to file any MATERIALS designated as confidential
14    and subject to this PROTECTIVE ORDER to the court in this Action must comply with the
15
      terms of Local Rule 141.1 and other applicable federal or local rules for the submission of such
16
      confidential material. If the MATERIALS are required to be kept CONFIDENTIAL by law or
17
18    are submitted in connection with discovery motions or proceedings, no court ORDER is

19    required. However, if the MATERIALS are submitted for use at trial or as the basis for
20    adjudication of matters other than discovery motions or proceedings, a court ORDER sealing the
21
      MATERIALS is required and may only be obtained by careful compliance with the procedures
22
      set forth in Local Rules 140 and 141. The PARTIES understand that failure to comply with these
23
24    procedural requirements may result in the placement of CONFIDENTIAL MATERIALS in the

25    public file. The PARTIES further understand that no sealing ORDER will be issued solely on
26    the basis of the existence and applicability of this PROTECTIVE ORDER.
27
              10.      MODIFICATION OF THIS ORDER
28



      ___________________________________________________________________________________________________ PAGE 21
     Case 2:20-cv-00862-WBS-JDP Document 22 Filed 01/13/21 Page 22 of 26



 1             Nothing in this PROTECTIVE ORDER shall preclude any Party from applying to the
 2    Court to modify this ORDER to provide for additional safeguards to ensure the
 3
      CONFIDENTIALITY of MATERIALS produced in this Action, or to otherwise modify this
 4
      PROTECTIVE ORDER for good cause shown. In the event that any Party seeks a modification
 5
 6    of this ORDER for any reason, the PARTIES agree to negotiate the requested modification in

 7    good faith prior to making an application to the court. The PARTIES further agree that no
 8    application will be made to the Court to modify the terms of this ORDER without good cause
 9
      shown.
10
               If a party applies to the Court for a modification of the terms of this ORDER, the moving
11
12    party shall have the option to request attorney fees and costs from the party challenging the

13    requested modification. The Court shall have jurisdiction to liberally grant the request if it finds
14    that the moving party had good cause for making the request.
15
               11.     FINAL DISPOSITION OF MATERIALS AT CONCLUSION OF CASE
16
               All    MATERIALS           designated      as    CONFIDENTIAL             or   CONFIDENTIAL          –
17
18    ATTORNEYS’ EYES ONLY shall remain in the possession of the counsel of record of the

19    Party to whom such MATERIALS are produced, and they shall not permit any such
20    MATERIALS to leave their possession, except that copies of such MATERIALS may be made
21
      for the use of persons to whom disclosure may be made under paragraphs 6-8 of this
22
      PROTECTIVE ORDER, or for the purpose of submission to the court under paragraph 9 of this
23
24    PROTECTIVE ORDER. Within sixty (60) days after this Action is concluded, including the

25    expiration or exhaustion of all rights to appeal, each Party to whom CONFIDENTIAL
26    MATERIALS were produced shall, at the election of the Party receiving the MATERIALS, (a)
27
      return all documents and copies containing CONFIDENTIAL MATERIALS (including, but not
28



      ___________________________________________________________________________________________________ PAGE 22
     Case 2:20-cv-00862-WBS-JDP Document 22 Filed 01/13/21 Page 23 of 26



 1    limited to, copies in the possession or control of any expert or employee) to the PRODUCING
 2    PARTY, or (b) promptly destroy all such MATERIALS and copies and provide a written
 3
      certification under oath to the PRODUCING PARTY and to any DESIGNATING PARTY to
 4
      that effect.
 5
 6             12.      RETENTION OF JURISDICTION

 7             The court shall retain jurisdiction over all persons to be bound by the terms of this
 8    PROTECTIVE ORDER, during the pendency of this Action and for such time thereafter as is
 9
      needed to carry out its terms.
10
               After this Stipulation and Protective Order has been signed by counsel for all PARTIES,
11
12    it shall promptly be presented to the Court for entry. The terms of this ORDER shall take effect

13    and become binding on the PARTIES and their counsel of record immediately upon execution.
14    Counsel agree to be bound by the terms set forth herein with regard to any CONFIDENTIAL
15
      MATERIALS that have been produced, before the Court signs this Stipulation and Protective
16
      Order.
17
18             In the event that the Court modifies this Stipulation and Protective Order, or in the event

19    that the Court enters a different PROTECTIVE ORDER, the PARTIES shall be bound by this
20    Stipulation and Protective Order until such time as the Court enters a new or modified ORDER.
21
      It is the PARTIES’ intent to be bound by the terms of this Stipulation and PROTECTIVE
22
      ORDER pending its entry, so as to allow for immediate production of CONFIDENTIAL
23
24    MATERIALS under the terms herein.

25             This stipulation may be signed in counterparts and signatures obtained electronically
26    and/or by facsimile shall be treated as originals.
27
      IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
28



      ___________________________________________________________________________________________________ PAGE 23
     Case 2:20-cv-00862-WBS-JDP Document 22 Filed 01/13/21 Page 24 of 26



 1
 2    Dated: January 12, 2021                                       MAIRE & DEEDON

 3
                                                                         /s/ Patrick L. Deedon
 4
                                                                    PATRICK L. DEEDON
 5                                                                  TRACEY A. WERNER
                                                                    Attorney(s) for Defendants
 6
      Dated: January 12, 2021
 7
                                                                    ERICKSON, THORPE & SWAINSTON
 8
 9
                                                                        /s/ Thomas P. Beko
10
                                                                    THOMAS P. BEKO
11                                                                  BRENT L. RYMAN
                                                                    Attorney(s) for Plaintiffs
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



      ___________________________________________________________________________________________________ PAGE 24
     Case 2:20-cv-00862-WBS-JDP Document 22 Filed 01/13/21 Page 25 of 26



 1                                                        ORDER
 2             The Parties’ STIPULATED PROTECTIVE ORDER RE: CONFIDENTIAL
 3    INFORMATION is approved as an Order of this Court.
 4
 5
      IT IS SO ORDERED.
 6
 7    Dated:      January 12, 2021
 8                                                               JEREMY D. PETERSON
                                                                 UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



      ___________________________________________________________________________________________________ PAGE 25
     Case 2:20-cv-00862-WBS-JDP Document 22 Filed 01/13/21 Page 26 of 26



 1                            EXHIBIT A TO STIPULATED PROTECTIVE ORDER

 2                          ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3            I,                                            of                                          , located at
 4                                                         , declare under penalty of perjury that I have read in
 5
      its entirety and understand the Stipulated Protective Order that was issued by the United States District
 6
      Court for the Eastern District of California on                                 in the case of Lewis Carl
 7
      Prince, et al vs. The County of Plumas, et al, No: 2:20-cv-00862 WBS-EFB. I agree to comply with and
 8
      to be bound by all the terms of this Stipulated Protective Order and I understand and acknowledge that
 9
      failure to so comply could expose me to sanctions and punishment in the nature of contempt. I
10
11    solemnly promise that I will not disclose in any manner any information or item that is subject to this

12    Stipulated Protective Order to any person or entity except in strict compliance with the provisions of

13    this Order.

14            I further agree to submit to the jurisdiction of the United States District Court for the Eastern
15    District of California for the purpose of enforcing the terms of this Stipulated Protective Order, even if
16
      such enforcement proceedings occur after termination of this action.
17
18
      Date: _________________________________
19
      City and State where sworn and signed:
20
      Printed name:
21
22    Signature: _____________________________________________________________
                       [signature]
23
24
25
26
27
28



      ___________________________________________________________________________________________________ PAGE 26
